UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-2385



THOMAS PIETER,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A72-167-584)


Submitted:   August 28, 2006            Decided:   September 12, 2006


Before NIEMEYER, MICHAEL, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Arnedo S. Valera, LAW OFFICES OF VALERA & ASSOCIATES, Fairfax,
Virginia, for Petitioner. Rod J. Rosenstein, United States
Attorney, George L. Russell, III, Assistant United States Attorney,
Baltimore, Maryland, for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Thomas   Pieter,    a   native      and    citizen    of     Indonesia,

petitions for review of an order of the Board of Immigration

Appeals (“Board”) adopting and affirming the immigration judge’s

decision denying his requests for asylum, withholding of removal,

and protection under the Convention Against Torture.

             Pieter devotes his entire petition for review to arguing

his eligibility for asylum and claiming that the immigration judge

and Board erred in denying his asylum application on the ground

that he failed to demonstrate that he filed his application within

one year of the date of his arrival in the United States.                       See 8

U.S.C.   §    1158(a)(2)(B)      (2000).         We    conclude    that    we    lack

jurisdiction to review this timeliness determination pursuant to 8

U.S.C. § 1158(a)(3) (2000), even in light of the passage of the

REAL ID Act of 2005, Pub. L. No. 109-13, 119 Stat. 231.                           See

Chen v. United States Dep’t of Justice, 434 F.3d 144, 150-54 (2d

Cir. 2006) (collecting cases).             Given this jurisdictional bar,

which was dispositive of Pieter’s application for asylum, we cannot

review the underlying merits of his asylum claim.

             Accordingly,   we    deny     the   petition    for    review.*       We

dispense with oral argument because the facts and legal contentions


     *
      Pieter does not challenge the denial of his requests for
withholding of removal or protection under the Convention Against
Torture. He has therefore waived appellate review of these claims.
See Edwards v. City of Goldsboro, 178 F.3d 231, 241 n.6 (4th Cir.
1999).

                                     - 2 -
are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                 PETITION DENIED




                              - 3 -